Whaley, Chief Justice,
concurring in part and dissenting in part:
I concur in the result in Case No. L-51.
I dissent to the majority opinion in Case No. L-208.
In my judgment the lands were taken from the Seminole Nation when [1867] the Pottawatomies were placed thereon under the terms of a treaty made with them, 15 Stat. 531, and not when [1891] the lands were surveyed and alloted after the Pottawatomies had ceded the lands back to the defendant. 26 Stat. 989, 1016. Shoshone Tribe v. United States, 299 U. S. 476.
I cannot find anything to justify the price of seven dollars an acre for unimproved western lands in the early nineties, especially so when the Government was selling parcels of this same tract to white settlers for one dollar and twenty-five cents per acre. The prices obtained by allottees and settlers *633upon resale were for the land after improvement. The value of improved lands should not establish the standard of value of unimproved lands.